United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
U.S. POSTAL SERVICE, SOUTH SHORE
ANNEX, Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2460
Issued: July 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 15, 2008 appellant timely appealed the August 19, 2008 merit decision of
the Office of Workers’ Compensation Programs, which terminated his wage-loss compensation
and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of the claim.1
ISSUES
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective February 6, 2008.
FACTUAL HISTORY
Appellant, a 52-year-old mail handler, injured himself in the performance of duty on
May 16, 2006. He stopped work the day of his injury. The Office accepted his claim for right
1

The record on appeal includes evidence received after the Office issued its August 19, 2008 decision. The
Board cannot consider evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2008).

groin strain, lumbar sprain and herniated lumbar disc.2 Appellant received continuation of pay
and the Office paid wage-loss compensation beginning July 1, 2006.3
In June 2007 Dr. Germaine N. Rowe, an attending physician, reported symptoms of
lower back pain radiating into the right groin secondary to disc herniation at the L2-3 level and
disc bulging at L3-4 and L4-5. He noted that conservative measures had not provided appellant
complete relief and recommended a series of lumbar epidural steroid injections.4 The first
injection was administered on July 10, 2007. During this period, appellant continued with
physical therapy and remained off work based on the advice of Thomas Doty, a physician’s
assistant.5
Appellant next saw Dr. Rowe on August 10, 2007 for complaint of lower back pain
radiating into the right groin. Dr. Rowe noted that the July 10, 2007 epidural injection had
provided some minimal-to-mild relief. He anticipated administering another two injections.
However, the Office had yet to authorize any additional epidural steroid treatments. Appellant
was scheduled to return to Dr. Rowe once authorization was obtained. That same day he also
saw Mr. Doty, who again advised that, he refrain from all work.
Dr. Robert M. Israel, a Board-certified orthopedic surgeon and Office referral physician,
examined appellant on August 24, 2007. He found that appellant’s lumbar sprain had resolved
and appellant was capable of resuming his full-time, regular duties as a mail handler. Dr. Israel
explained that appellant had no objective findings, noting that his evaluation was entirely within
normal limits. He advised that, appellant had fully recovered and there was no need for further
orthopedic care or treatment.
The Office found a conflict in medical opinion between Drs. Rowe and Israel.
Dr. Stanley Soren, a Board-certified orthopedic surgeon and impartial medical examiner, saw
appellant on November 8, 2007. He reviewed appellant’s history, medical records and examined
his back, abdomen, groin and lower extremities. Dr. Soren reported that there were no positive
clinical findings indicative of any clinical manifestation of a disc herniation, lumbosacral sprain
or lumbar strain. He also noted there was no indication of a right groin strain present. Dr. Soren
saw no need for further diagnostic testing or any other medical treatment. He advised that
appellant was able to return to his regular, full-time duties as a mail handler.
On January 2, 2008 the Office advised appellant that it proposed to terminate all benefits
based on Dr. Soren’s report. Appellant was afforded 30 days to submit additional evidence or
argument in response to the proposed termination.
2

Appellant’s June 27, 2006 lumbar magnetic resonance imaging (MRI) scan revealed, among other things, a
diffuse herniated nucleus pulposus at L2-3 deforming the thecal sac and bilateral L3 nerve roots.
3

The Office placed appellant on the periodic compensation rolls effective August 6, 2006.

4

Dr. Rowe is a Board-certified physiatrist with a subspecialty in pain medicine.

5

Mr. Doty is associated with Dr. Joseph A. Suarez and Dr. Deborah A. Henley. Dr. Suarez initially examined
appellant on May 16, 2006, and both physicians previously authored reports regarding appellant’s medical
condition.

2

The Office continued to receive regular updates from Mr. Doty as well as physical
therapy treatment records.
In a decision dated February 6, 2008, the Office terminated appellant’s wage-loss
compensation and medical benefits effective that day. It acknowledged receipt of the physical
therapy records and Mr. Doty’s various reports, but found that this information was of limited
probative value because it had not been submitted by a qualified physician.
Appellant timely requested a hearing, which was held on June 10, 2008. He submitted
recent treatment notes and a March 13, 2008 report from Dr. Suarez, a Board-certified
orthopedic surgeon. The Office also received additional physical therapy treatment records.
On January 25, 2008 Dr. Suarez reported that appellant was being seen for a longstanding back problem. After examining appellant and reviewing his MRI scan findings,
Dr. Suarez advised that appellant had chronic degenerative changes and bulging discs in the
lumbar spine, which represented a chronic permanent problem. Dr. Suarez noted that appellant
had a moderate disability of the lumbar spine and was only capable of performing sedentary
work.
In a March 13, 2008 report, Dr. Suarez reviewed his initial May 16, 2006 findings and
provided a chronology of the treatment appellant received through January 2008. He explained
that appellant had tried multiple conservative treatments, including physical therapy, pain
medication and an epidural injection, but failed all treatment options. Dr. Suarez found that
appellant had reached maximum medical improvement and was currently unable to perform the
normal duties of his job. He stated that appellant was unable to lift and carry heavy objects,
unable to bend and twist and unable to stand or sit for prolonged periods, all of which were
required for his normal tasks.
In treatment notes dated May 16, 2008, Dr. Suarez indicated that appellant continued to
complain of lumbosacral spine pain. He noted pain on range of motion, including lateral
bending and forward flexion. Dr. Suarez indicated that appellant was totally disabled and could
not work. He essentially reiterated those same findings when he saw appellant on June 13, 2008.
By decision dated August 19, 2008, the hearing representative affirmed the February 6,
2008 decision terminating benefits.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.6 Having determined that an employee has a disability
causally related to his federal employment, the Office may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.7
The right to medical benefits for an accepted condition is not limited to the period of entitlement
6

Curtis Hall, 45 ECAB 316 (1994).

7

Jason C. Armstrong, 40 ECAB 907 (1989).

3

to compensation for disability.8 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.9
ANALYSIS
The Office properly found that there was a conflict of medical opinion between
appellant’s physician, Dr. Rowe, and the Office referral physician, Dr. Israel. Based on this
conflict, the Office referred appellant to an impartial medical examiner to resolve the issue of
whether there were any remaining residuals of the accepted employment injury.10 Dr. Soren, the
impartial medical examiner, noted that there were no positive findings indicative of any clinical
manifestation of the disc herniation, lumbosacral sprain, lumbar strain or right groin strain.
Based on the absence of positive clinical findings, Dr. Soren found no need for further diagnostic
testing or any other medical treatment. He advised that appellant was able to return to his
regular, full-time duties without restriction. Dr. Soren’s opinion is sufficiently well reasoned and
based upon a proper factual background. Accordingly, the Board finds that the Office properly
accorded determinative weight to Dr. Soren’s November 8, 2007 findings, as he was the
impartial medical examiner.11
Dr. Suarez’s subsequent reports do not undermine Dr. Soren’s opinion. In medical
reports dated January through June 2008, Dr. Saurez noted that appellant was being treated for a
long-standing back problem, which included chronic degenerative changes and bulging discs as
evidenced by lumbar MRI scan. In January 2008 Dr. Suarez characterized appellant’s disability
as moderate, with him being capable of performing only sedentary work. But by May 2008,
appellant’s condition apparently worsened to the point where he was totally disabled. Dr. Suarez
provided no explanation for this decline. The latest treatment notes merely indicate that
appellant experienced pain on range of motion, including left and right lateral bending and
forward flexion. Dr. Suarez’s most recent reports also fail to provide a well-reasoned opinion on
causal relationship. The mere fact that appellant has a low back condition of long-standing

8

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

9

Calvin S. Mays, 39 ECAB 993 (1988).

10

The Act provides that if there is disagreement between the physician making the examination for the Office and
the employee’s physician, the Office shall appoint a third physician who shall make an examination.
5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).
11

Where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).

4

duration does not establish that his current complaints are causally related to the May 16, 2006
employment injury.12
The Board notes that appellant submitted physical therapy records and various other
reports and treatment records from Mr. Doty. A physical therapist or physician’s assistant is not
a “physician,” as defined under the Federal Employees’ Compensation Act.13 Therefore, the
opinions offered by such healthcare professionals are not considered competent medical
evidence for purposes of determining entitlement to benefits.14
The weight of the medical evidence, as represented by the impartial medical examiner’s
November 8, 2007 report, establishes that appellant no longer has residuals of the May 16, 2006
employment injury. The Office properly terminated appellant’s wage-loss compensation and
medical benefits effective February 6, 2008.
CONCLUSION
The Office met its burden of proof in terminating appellant’s wage-loss compensation
and medical benefits.

12

Causal relationship is a medical question that generally requires rationalized medical opinion evidence to
resolve. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be based on a complete
factual and medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s
opinion must be expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors. Id.
13

See 5 U.S.C. § 8101(2) (2006).

14

David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

